Opinión de conformidad emitida por el
Juez Asociado Se-ñor Martínez Torres,
a la cual se une el Juez Asociado Señor Kolthoff Caraballo.
Estoy de acuerdo con la determinación de la mayoría de este Tribunal que declara que la actuación de los secreta-rios del Departamento de Hacienda y del Departamento de Transportación y Obras Públicas bajo la gobernación del Hon. Aníbal Acevedo Vilá, fue ultra vires porque se impuso un arbitrio adicional a los “autos de lujo” sin contar con el aval de la Asamblea Legislativa de Puerto Rico.
Ante esa acción y conscientes de la precaria situación fiscal por la que atraviesa el gobierno, creo prudente dise-ñar un remedio que ponga en la balanza el derecho de los recurridos al reembolso de lo que el Estado les cobró ilegal-mente y la situación actual del tesoro público.
I
Los hechos no están en controversia. El entonces gober-nador, Aníbal Acevedo Vilá, sometió a la Cámara de Repre-sentantes varias medidas contributivas para incrementar los recaudos del Gobierno. En lo pertinente, uno de los pro-yectos se convirtió en la Ley Núm. 42 de 1 de agosto de 2005. Esta ley aumentó de forma escalonada la cantidad a pagar por concepto de derechos anuales de los “automóvi-les de lujo”, según definidos en la ley.
El Art. 6 de la Ley Núm. 42 dispuso como fecha de vi-gencia el “1ro de julio de 2005”, pero “su efectividad estar [ía] sujeta a que se conviertfiera] en Ley la Resolución Conjunta Núm. 445 de la Cámara de Representantes sobre *311el Presupuesto General para el año fiscal 2005-2006”. 9 L.P.R.A. sec. 5001 (Historial). Esta disposición se convirtió en ley cuando el gobernador Acevedo Vilá firmó la medida aprobada por la Asamblea Legislativa.
Posteriormente, el Gobernador Acevedo Vilá impartió un veto de bolsillo a la Resolución Conjunta Núm. 445 de la Cámara de Representantes. Sin embargo, por recomen-dación del entonces Secretario del Departamento de Justi-cia, Ledo. Roberto Sánchez Ramos, el Estado decidió cobrar la contribución adicional dispuesta en la Ley Núm. 42. Para eso, el Estado se fundamentó en que la cláusula que condicionaba la efectividad de la Ley Núm. 42 era inconstitucional.
Varios contribuyentes afectados por la legislación pre-sentaron varias demandas en las que alegaron que el Es-tado no podía cobrar la contribución adicional ya que la Resolución Conjunta Núm. 445 no se convirtió en ley. Los demandantes solicitaron que se dictara sentencia declara-toria a esos efectos y exigieron la devolución de las sumas pagadas al amparo de la Ley Núm. 42. Estos casos fueron consolidados por el Tribunal de Primera Instancia y ese foro certificó el pleito como uno de clase.
El Estado solicitó entonces que se dictara sentencia su-maria a su favor. Adujo que la condición dispuesta en la Ley Núm. 42 era inconstitucional ya que contenía más de un asunto, al condicionar la efectividad del estatuto a la aprobación de otra ley. El Estado argüyó que, a su juicio, esta condición es inconstitucional, debe eliminarse y vali-dar las demás disposiciones de la Ley Núm. 42.
Por su parte, los demandantes se opusieron y presenta-ron una solicitud de sentencia sumaria a su favor. Los de-mandantes alegaron que no se violó la norma de un solo asunto, pues se trataba de dos leyes independientes y que la Asamblea Legislativa tenía la potestad de condicionar de esa forma la efectividad de una ley. En la alternativa, los demandantes sostuvieron que si la condición era in-*312constitucional procedía decretar la invalidez de toda la Ley Núm. 42, pues no se incluyó una cláusula de separabilidad.
El 15 de marzo de 2007 el foro primario emitió sentencia en la que resolvió la solicitud de sentencia sumaria a favor de los demandantes. Ese tribunal concluyó que ambas me-didas legislativas tenían una relación razonable entre sí por lo que se trataba de medidas “germanas”. En especí-fico, el foro primario concluyó que “no se configura el logrolling-, no están presente los riders que se buscaron evitar al redactar nuestra Constitución”. Apéndice, pág. 772. Ade-más, ese foro dictaminó que “condicionar la efectividad de es [a] medida de recaudo a la aprobación de la ley de pre-supuesto general considerada dentro de un esquema pre-supuestario específico y bajo unas circunstancias particu-lares no viola norma constitucional alguna”. Íd.
Al así concluir, el Tribunal de Primera Instancia decretó que la actuación del Estado de cobrar la contribución adi-cional a los “vehículos de lujo” era ilegal por no haberse cumplido la condición necesaria para su efectividad. En virtud de eso, ese foro ordenó la abstención del cobro de la contribución en exceso y la devolución de los dineros reci-bidos por tal concepto con excepción del 33%, ya que sería reservado para el pago de los honorarios de abogados.
Inconformes con esa determinación, el Estado acudió al Tribunal de Apelaciones, quien confirmó el dictamen recurrido. En su sentencia, ese foro validó la cuantía rete-nida por concepto de honorarios de abogados, ya que esta suma sólo podía ser cuestionada por los miembros de la clase y había sido parte de una estipulación que el Estado no objetó. Por otro lado, el Tribunal de Apelaciones hizo un extenso análisis de la intención de la norma constitucional de un solo asunto y los conceptos de rider, logrolling, tie-barring y germaneness. Tras ese análisis, el foro apelativo intermedio concluyó que ambas medidas legislativas “est[aban] íntimamente relacionadlas], pues l[as] dos res-ponden al esfuerzo de enfrentar el déficit estructural del *313Gobierno de Puerto Rico”. Apéndice, pág. 44. Además, ese foro entendió que ambas medidas legislativas cumplían con el requisito de germaneness y que la Ley Núm. 42 no adolecía del vicio constitucional alegado por el Estado.
De esa decisión recurrió ante nos el Estado y sostuvo que el Tribunal de Apelaciones incidió al reconocer que la Asamblea Legislativa podía sujetar la efectividad de la Ley Núm. 42 a la aprobación del presupuesto general para el año fiscal 2005-2006. Sus argumentos impugnan la condi-ción establecida en la Ley Núm. 42 al amparo de la Cons-titución de Puerto Rico.
En síntesis, el Estado arguye que esta condición viola el Art. Ill, Sec. 17 de la Constitución, L.P.R.A., Tomo 1. El Estado sostiene que la Ley Núm. 42 no es “germana” al presupuesto general. Este argumento lo fundamenta bajo la práctica inconstitucional del logrolling. Además, el Es-tado alega que esa actuación va contra la regla constitucio-nal de que el presupuesto general solamente puede conte-ner asignaciones y reglas para su desembolso, pues no puede incluirse en éste una medida sustantiva que impone arbitrios (Ley Núm. 42).
rH I — I
El Art. Ill, Sec. 17 de la Constitución de Puerto Rico, dispone, en lo pertinente, que
[n]o se aprobará ningún proyecto de ley, con excepción de los de presupuesto general, que contenga más de un asunto, el cual deberá ser claramente expresado en su título, y toda aquella parte de una ley cuyo asunto no haya sido expresado en el título será nula. La ley de presupuesto general sólo podrá contener asignaciones y reglas para el desembolso de las mis-mas .... Const. E.L.A., L.P.R.A., Tomo 1, ed. 2008, pág. 397.
Esta sección de la Constitución de Puerto Rico contiene varias normas que regulan el proceso legislativo. En lo per-tinente, existe la exigencia de que una ley no puede tener *314más de un asunto, y que la ley de presupuesto sólo puede contener asignaciones y reglas para el desembolso de éstas.
A. Una ley, un asunto
La regla de una ley, un asunto, pretende impedir que se incluyan materias incongruentes y extrañas a los objetivos de las medidas presentadas. Dorante v. Wrangler of P.R., 145 D.P.R. 408 (1998). Esta exigencia no tiene contraparte en la Constitución de Estados Unidos. J.J. Alvarez González, Derecho constitucional de Puerto Rico y relaciones constitucionales con los Estados Unidos, Bogotá, Ed. Te-mis, 2009, pág. 244. Con esa disposición de la Constitución local se rechazó la práctica de algunas legislaturas de uti-lizar riders en la aprobación de medidas. Id. Sin embargo, nuestra jurisprudencia “ha adoptado una postura com-prensiblemente laxa, para no maniatar al legislador”. Íd. En general, esa interpretación liberal a favor de la consti-tucionalidad se sigue en las cortes estatales de Estados Unidos. 1A Singer y Singer, Statutes and Statutory Construction Sec. 17:1, págs. 5-6 (2009).
Como bien señala la opinión mayoritaria y las decisio-nes de los foros inferiores, la regla de una ley, un asunto, persigue evitar la inclusión de materias extrañas que no tienen relación con la legislación propuesta. Con esa limi-tación se prohíbe la práctica de forzar la aprobación de disposiciones que de otra forma no se convertirían en ley y que no tienen relación con la medida aprobada.
En Pueblo v. Foote, Juez, 48 D.P.R. 492 (1935), citando a Commonwealth v. Barnett, 199 Pa. 161, 78 A. 976 (Pa. 1901), describimos la práctica que posteriormente fue ve-dada por la Constitución de Puerto Rico. En aquella oca-sión manifestamos que
[a]l redactar y aprobar un proyecto de ley, la legislatura tiene pleno dominio de todos y cada uno de los asuntos y disposicio-nes en él contenidos; y el gobernador, como una rama coordi-*315nada del poder legislativo, tiene, al desaprobarlo, por lo menos la misma amplitud. Mas uniendo un número de asuntos dis-tintos en un proyecto, al gobernador se le obliga a aceptar algunas disposiciones que no puede aprobar o a vedar toda la ley, incluyendo otras que considera deseables o aún necesarias. Tales proyectos, conocidos popularmente con el mote de proyectos ómnibus, se convirtieron en un mal general no sólo por la confusión y distracción de la mente legislativa que los mismos conllevaban al unir materias incongruentes, sino aún más por la facilidad que los mismos ofrecían a las combinaciones corruptas de las minorías con intereses encon-trados para obligar a que se aprobaran proyectos con disposi-ciones que jamás se hubiesen adoptado, de haber sido redac-tados aisladamente. Tan común se hizo esta práctica que a la misma se le di [o] un nombre popular, generalmente conocido, o sea el de “pase de rolo” (logrolling). Entonces surgió la prác-tica aún más detestable de agregar a los mismos lo que se conoce con el nombre de “trillas” (riders) (es decir, una dispo-sición legislativa nueva y ajena al proyecto) a los proyectos de presupuesto, obligando así al ejecutivo a aprobar legislación perjudicial o a hacer que la maquinaria gubernamental se de-tuviera por falta de fondos. Éstos fueron algunos de los males que los cambios más recientes en la Constitución trataron de remediar. Pueblo v. Foote, Juez, supra, págs. 495-496.
La historia de algunos estados nos enseña que las legis-laturas han puesto en vigor la práctica de incluir riders en una legislación para forzar la aprobación de medidas que no hubieran sido adoptadas por sí solas. N.E. Carter, Jubelirer v. Rendell: Testing the Waters of the Governor’s Item-Veto Power Over Appropriations Bills, 17 Widener L.J. 645, 648 (2008). A esa práctica se le denomina logrolling o “pase de rolo”. Íd.
El logrolling se define como la práctica legislativa de agrupar diversas disposiciones en una medida para que se apruebe en su totalidad incluyendo las disposiciones que no hubieran sido aprobadas si se propusieran en una me-dida separada. B.A. Garner, Black’s Law Dictionary, 9na ed., West, 2009, pág. 1028. Muchos estados han adoptado en sus constituciones la regla de un solo asunto para pro-hibir esa práctica. Íd. Por su parte, el rider es la inclusión en una medida de una disposición que no tiene relación con *316el propósito principal de la medida. Íd., pág. 1436. Por lo tanto, el logrolling es la finalidad vedada y el rider una de las maneras de lograrla.
Como mencionamos, el logrolling o pase de rolo es la práctica legislativa que agrupa varias piezas legislativas, sin relación entre sí, para que sean aprobadas aunque no todas cuentan con el apoyo mayoritario. J.A. Scudder, After Rants v. Vilsack: An Update on Item-Veto Law in Iowa and Elsewhere, 91 Iowa L. Rev. 373, 377 (2005). De esa forma, se aneja a una medida legislativa popular una provisión con apoyo minoritario. D. Buehler, Washington’s Title Match: The Single-Subject and Subject-in-Title Rules of Article II, Section 19 of Washington State Constitution, 81 Wash. L. Rev. 595 (2006).
Esta práctica va dirigida a forzar a otros legisladores o al gobernador a que se expresen a favor de la legislación que se incluye en forma de rider. Carter, supra, pág. 648. Para abolir esa práctica de logrolling, algunos estados en sus Constituciones (y Puerto Rico), establecieron las limi-taciones antes señaladas. íd. Esta prohibición proviene de Roma con la Lex Caecilia Didia en el año 98 antes de Cristo. Buehler, supra, pág. 603. Su propósito es combatir los males de la lex satura (una ley que tiene provisiones sin relación entre sí). Íd.
Esta disposición constitucional aplica cuando no existe una unidad razonable entre las provisiones de la medida legislativa o cuando las provisiones de la medida no se ci-ñen adecuadamente al título de la ley. Buehler, supra, pág. 595. Es bajo esas circunstancias que se puede crear un voto mayoritario ficticio. Con el requisito constitucional de “una ley, un asunto”, se exige que haya unidad entre las dispo-siciones incluidas en la medida. Así, se evita que se inclu-yan riders totalmente ajenos a la legislación para forzar indebidamente su aprobación.
Se denominan “germanas” las disposiciones que están razonablemente relacionadas entre sí. Buehler, supra, pág. *317600. Por eso, las cortes invalidan una ley sólo si las dispo-siciones y su título general no conforman una unidad razonable. Íd. Se cumple con el requisito de un asunto cuando todas las materias tratadas en una legislación es-tán relacionadas de manera razonable con un asunto o pro-pósito general. Singer y Singer, supra, Sec. 17:1, págs. 4-5.
Una ley no viola la regla de “una ley, un asunto”, cuando las disposiciones de la medida tienen relación directa o in-directa con el asunto general y guardan conexión mutua. Singer y Singer, supra, Sec. 17:2, pág. 14. El cumplimiento de la exigencia de unidad razonable se puede evaluar se-gún el criterio de “germanidad” (germaneness). Ese criterio evalúa si las provisiones de la medida son “germanas” al estar vinculadas al asunto expresado en su título. Íd., See. 17:3, pág. 22.
El requisito de “germanidad” exige que las provisiones legislativas tengan una relación estrecha, apropiada, rele-vante o pertinente con el asunto general. Singer y Singer, supra, Sec. 17:3, págs. 22-26. La razón para ello es que cuando las disposiciones de la ley y su título conforman una unidad no está presente el peligro de los riders, pues se trata de un objetivo central y no de materias extrañas entre sí. Precisamente, eso es lo que se intentó eliminar con el requisito de una ley, un asunto.
Por último, el tie-barring puede ser utilizado para lograr el logrolling. El tie-barring es la práctica legislativa de su-jetar la efectividad de una ley a que otro proyecto se con-vierta en ley. 1979-80 Op. Atty Gen. Mich. 128. Al amparo de la regla de “una ley, un asunto”, no hay impedimento de emplear el mecanismo de tie-barring si hay directa y rela-tiva interdependencia entre ambos proyectos. íd. La prác-tica de tie-barring se viola solamente si la legislación tiene más de un asunto o si la ley no expresa suficientemente su propósito en su título. Íd.
Sin embargo, no se cuestiona el poder de la Asamblea Legislativa de sujetar la vigencia de una ley a la aproba-*318ción de otra. 1979-80 Op. Atty Gen. Midi. 128. Así pues, se ha reconoddo que las legislaturas tienen la autoridad para sujetar la vigencia de una ley a un evento futuro y contingente. Íd. Véanse, además, Marr v. Fisher, 187 P.2d 966 (1947); Peck v. City of New Orleans, 5 So.2d 508 (1941). Se puede condicionar la vigencia de una ley de forma con-tingente, pero la contingencia tiene que ser “germana” al asunto legislado. Singer y Singer, supra, Sec. 20:24, pág. 156.
Aunque esta controversia no la hemos tenido ante nues-tra consideración, ya otras cortes supremas de los estados, al amparo de disposiciones constitucionales similares a la de Puerto Rico, han atendido el asunto. Por ejemplo, el Tribunal Supremo de Florida ha validado el tie-barring cuando las leyes atadas están conectadas propiamente a un asunto, es decir, si hay directa y relativa interdepen-dencia entre ellas. Véanse: State v. Reado, 295 So.2d 440 (1974); In re Opinion to the Governor, 239 So.2d 1 (1970); Gaulden v. Kirk, 47 So.2d 567 (1950).
Ahora bien, al utilizar el tie-barring tiene que existir una relación razonable entre las leyes atadas. Véanse: In re Opinion to the Governor, supra; 1979-80 Op. Atty Gen. Mich. 128. Si existe una relación razonable entre las leyes atadas no existe el mal que el logrolling intentó eliminar pues, aunque se consideren ambas leyes como una (para efectos de la norma de “una ley, un asunto”), todos los asuntos son “germanos” y no son extraños entre sí. Esta práctica así utilizada no interfiere indebidamente con el poder constitucional de veto del Gobernador. Íd.
B. Ley de Presupuesto General
La Constitución de Puerto Rico tiene una disposición que regula específicamente la ley de presupuesto general. Según esa disposición “[l]a ley de presupuesto general sólo podrá contener asignaciones y reglas para el desembolso de las mismas”. Art. Ill, Sec. 17, Const. E.L.A., supra, ed. *3192008, pág. 397. Esta disposición es independiente y sepa-rada de la exigencia constitucional de una ley, un asunto. Esta cláusula prescribe un requisito de forma que dispone que el presupuesto general no puede contener una materia distinta a las asignaciones y reglas de desembolsos.
HH H — 1 H-1
Este recurso nos da la oportunidad de resolver si la con-dición para la efectividad de la Ley Núm. 42 constituyó o no una violación a la regla de una ley, un asunto. En espe-cífico, debemos resolver si condicionar la vigencia de la Ley Núm. 42 a la aprobación de la Resolución Conjunta Núm. 445 (Presupuesto para el año fiscal 2005-2006) constituyó una violación a la exigencia de una ley, un asunto. Además, debemos resolver si la condición mencionada incumplió con las exigencias constitucionales para aprobar una ley de presupuesto. Entiendo que la actuación legislativa no con-figuró la práctica de logrolling que la Constitución de Puerto Rico prohíbe y que no transgredió las normas cons-titucionales que regulan las leyes de presupuesto.
Según el fundamento de tie-barring, la Ley Núm. 42 pasó a ser parte de la Resolución Conjunta Núm. 445, ya que su efectividad dependía de esta última. La Ley Núm. 42 era una medida de recaudo relacionada directamente con la Resolución Conjunta Núm. 445, pues generaría in-gresos para cuadrar el presupuesto del año fiscal 2005-2006. Debemos concluir que estas medidas están íntima-mente relacionadas y no constituyen asuntos extraños o incongruentes entre sí. Esta actuación legislativa no confi-gura el logrolling que la Constitución de Puerto Rico prohíbe. El mecanismo empleado no lesiona el poder de veto del gobernador.
No debemos confundir el análisis requerido por nuestra Constitución para la exigencia de una ley, un asunto, con la limitación de asuntos que puede incluir la ley de presu-*320puesto general. No se puede hacer el mismo análisis al evaluar ambas disposiciones constitucionales.
La limitación de una ley, un asunto, requiere que las dis-posiciones de una ley sean “germanas” aunque se utilice el mecanismo de tie-barring. Bajo ese análisis, se analizan am-bas leyes como si fueran una para ver si la condición fue razonable. Como vimos, la Ley Núm. 42 y la Resolución Conjunta Núm. 445 (presupuesto) tenían una relación directa y de interdependencia por lo que no se violó la regla de una ley, un asunto.
Sin embargo, este análisis no es relevante para determi-nar si la ley de presupuesto contenía un asunto vedado por la Constitución. Lo único que exige el Art. III, Sec. 17, supra, es que la ley de presupuesto sólo contenga asignaciones y reglas para su desembolso. Esto nada tiene que ver con la relación que tiene la medida impugnada y el presupuesto. Por ejemplo, si la ley de presupuesto contuviera un asunto no relacionado con asignaciones y las reglas para su desem-bolso y además, tuviera una disposición que condicionara la efectividad de otra ley, sería inválida por lo primero, ya que contiene la prohibición de materias extrañas del Art. III, Sec. 17, aunque fuera válida la cláusula de efectividad condicionada. En cambio, sería válido que contuviera mate-rias que de ordinario se considerarían como otro asunto siempre y cuando éste fuera una asignación de fondos o las reglas para su desembolso.
De hecho, la propia Constitución exime la ley de pre-supuesto del requisito de una ley, un asunto, al expresar que “[n]o se aprobará ningún proyecto de ley, con excep-ción de los de presupuesto general, que contenga más de un asunto Art. III, Sec. 17, Const. E.L.A., L.P.R.A., Tomo 1, ed. 2008, pág. 397. Por eso, en la medida que la Resolu-ción Conjunta Núm. 445 se limitó a asignaciones y reglas de desembolso, no se violentó la norma constitucional.
*321IV
Por los fundamentos que preceden, estoy conforme con la determinación de confirmar al Tribunal de Apelaciones, Región Judicial de San Juan. Sabida es la precaria situa-ción fiscal por la que atraviesan las finanzas públicas. Domínguez Castro et al. v. E.L.A. I, 178 D.P.R. 1 (2010). Tal y como menciona la opinión del Tribunal, “[u]n des-embolso inmediato de los fondos concernidos podría ero-sionar aún más las ya menguadas arcas estatales”. Opi-nión mayoritaria, pág. 309.
Al respecto, estamos reconociéndole al Estado la oportu-nidad para que en un plazo razonable diseñe y someta para aprobación judicial un mecanismo que permita balancear los intereses de las partes. El Estado puede, a modo de ejemplo, someter un plan que provea un descuento del pago a cada persona con derecho a ello. Esto permitiría que se acredite contra la cantidad de dinero a ser reembolsada, todo o parte de los derechos de inscripción anual de los vehículos de motor que esa persona posea. En la alterna-tiva, podría dársele a cada reclamante, como parte de la compensación a que tenga derecho, un certificado con valor monetario (voucher) para el pago de los derechos de ins-cripción anual de los vehículos de motor que ésta posea, si alguno. De esta manera se opondría la figura de la com-pensación contra la acreencia que tengan los miembros de la clase demandante que reclamen el reembolso. Corres-ponde al Estado, parte peticionaria, evaluar si es factible implementar este mecanismo o uno similar, e informarlo al tribunal.
Por la misma figura jurídica de la compensación, debe incluirse como parte del remedio la facultad del Estado para descontar del desembolso la cantidad que cada persona con derecho a recobro bajo la sentencia le adeude al Estado en impuestos, arbitrios, multas u otra acreencia *322similar. Se evita así que se desembolse dinero a una persona que tenga una deuda con el Estado. En esa instancia, el Estado acreditará la suma correspondiente a la deuda tributaria.
Para lograr lo anterior, este Tribunal devuelve el caso al Tribunal de Primera Instancia. Este último debería fijar un plazo razonable que permita que el Estado someta un plan para cumplir con lo anterior. De esa forma, se hace justicia a los miembros de la clase recurrida sin descala-brar indebidamente al tesoro público ni obviar el pago de otras deudas legítimas que puedan existir.